GOLDTHWAITE, X
— It is insisted by the counsel for *301the plaintiff in error, as the note signed by Ross & Roberts, and the defendant in error, was put in circulation after the dissolution of the partnership, that it was not binding on Roberts, and consequently, that lie is not liable to reimburse the defendant in error. We do not consider this as the question presented by the facts stated in tbo bill of exceptions. Adams became the security at the request of the partuers, and if he was placed in a situation in. which the amount of the note could be legally recovered from him, there can be no doubt but that each of the partners is liable to refund him the money he has paid.
It would not have availed him as a defence to the note, when sued by White & Seymour, or their endorsee, to have proved every fact which is stated, unless he could have brought home to the plaintiff in that action, a knowledge of the circumstances under which his signature to the blank note was obtained, and no such knowledge is pretended. No rule can be better settled, than the one which determines that he who signs his name to a blank piece-of paper, with intent to be filled up as a note or endorsement will be liable, although the person entrusted therewith, shall violate the confidence reposed in him, by filling it up with another sum, or using it for another purpose than the one intended—(Collis vs. Emett, 1 Hen. Black. 313; Russel vs. Langstaffe, Doug. R. 496; Snaith vs. Mingay, 1 M. & S. R. 87; Crutchly vs. Mann, 5 Taunt. R. 529; Pasmore vs. North, 13 East. R. 517; Crutchley vs. Clarence, 2 M. & S. R. 90; Brahan vs. Ragland, 3 Stewart, 247; Violett vs. Patton, 5 Cranch, 142; Mitchell vs. Culver, 7 Cowen, 336; Putnam vs. Sullivan, 4 Mass. R. 45.)
*302If it was admitted that Roberts was not liable on the note, to a bona fide holder of it, because of the want of authority in his partner to bind him at the Lime it was filled up, this would not change the aspect of the case, as the defendant in error would dearly be liable to such a holder; as the blank, signed by him was a letter of credit to' any amount which those to whom he confided it might choose to insert in it. The case does not differ in principle from one in which the name of the defendant in error should appear as the only signature to the note. In such a case, if borrowed or obtained by the firm when in existence-, and filied up by one of the partners after its dissolution, each partner, it is conceived, would be liable to reimburse the money paid, terausethe credit and confidence was given to the partnership, and not to the individual.
- We do. not advert to the fact, that the note was passed away in payment of a debt, for which Roberts was unquestionably bound in law, it having been contracted during the continuance of the partnership. This debt has, in effect, been paid by A.dams; but however strong this equitable ground may appear, we prefer that our decision shall rest on the sole ground, that Adams lent. his name to the partners, as their security, and that they by their acts, (-the negligence of the one, and the fraud of the other,) have caused him-to pay the amount recovered against him. lie is clearly entitled- to reimbursement from either partner.
Let the judgment be affirmed.